t c memo united_states tax_court frederick h jackson iii and pamela s jackson petitioners v commissioner of internal revenue respondent docket no filed date r denied p deductions for his pro_rata share of the losses of an s_corporation on the grounds that p had insufficient adjusted_basis in his s_corporation shares see sec_1366 i r c p argues that the corporation lacked borrowing power and his guaranty of loans to the s_corporation should be deemed to signify his borrowing of the loan proceeds and subsequent contribution of those proceeds to the capital of the s_corporation which would increase his adjusted_basis sufficiently for him to deduct the losses in question held p has failed to prove that the indebtedness in question was not indebtedness of the s_corporation therefore p has failed to prove that he had sufficient adjusted_basis to deduct the s_corporation losses in guestion -- - edward p phillips and linda l snelling for petitioners reginald r corlew for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in petitioners’ federal income taxes as follows year deficiency sbig_number big_number petitioners are husband and wife who for the tax calendar years here in issue made a joint_return of income during such years petitioner husband petitioner was a shareholder in an s_corporation as that term is defined in sec_1361 the issue for decision is whether on account of petitioner’s guaranty of certain indebtedness of that corporation petitioner’s adjusted_basis in his stock of the corporation exceeded zero if it did then petitioner would be entitled to deduct some or all of his pro_rata share of the losses of the corporation for the reasons that follow we find that despite such guaranty petitioner’s adjusted_basis in his stock did not exceed zero therefore petitioner cannot deduct the losses in guestion unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and - - all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference residence at the time of filing the petition petitioners resided in wellington florida the corporation the corporation in question is palm beach furniture co inc a florida corporation the corporation the corporation is a calendar-year taxpayer the bank monroe bank and trust the bank is an institution whose address is in monroe michigan the loan agreement by agreement dated date the loan agreement the bank agreed to lend the corporation dollar_figure million the loan among other things the loan agreement provides that the term of the loan is years the interest rate is percent and approximately dollar_figure of principal will be repaid during the loan term leaving a principal balance of dollar_figure to be paid at maturity the loan agreement also provides - - this loan is secured_by a real_estate mortgage dated on property located in palm beach county florida and commonly known as n federal hwy boca raton the mortgaged property a guarantee dated from frederick h jackson and f h jackson assumption policy we will not permit an assumption unless reguired to by law the loan agreement is signed palm beach furniture company inc richard mckale president with mr mckale’s signature the construction agreement a document entitled construction loan agreement the construction agreement was executed by the bank and the corporation simultaneously with the loan agreement it provides that the proceeds of the loan will be used to erect a furniture showroom in palm beach county florida among other things the construction agreement provides that the loan will be secured_by a mortgage and security_agreement on the premises to be constructed and the personal_property thereon the mortgage a document entitled commercial real_estate mortgage the mortgage relating to the mortgaged property and mortgaging that property to the bank was filed with and recorded by the clerk palm beach county florida on date among other things the mortgage provides this mortgage together with all other instruments evidencing or securing the indebtedness or any part thereof shall be governed by and construed in accordance with the laws of the state of florida the guaranty by an agreement dated date the guaranty agreement petitioner and his father frederick jackson together the guarantors jointly and severally absolutely unconditionally and irrevocably as a primary obligor guaranty to the bank full and prompt payment when and as due of all of the obligations of the corporation to the bank plus interest and costs and expenses of collection all without the bank first having to proceed against the corporation or otherwise enforce or commence to enforce payment thereof the indebtedness guarantied herein shall extend to and include all past present and future obligations of any nature without limit or exception of the corporation to the bank the guaranty agreement has a space to set forth the security granted by the guarantors for the bank’s guaranty that space is blank the guaranty agreement in evidence is one page in length it states that paragraphs of the agreement appear on the revise sic side of the page such reverse side is not in evidence the note by a document entitled commercial promissory note the note dated date the bank agreed to lend the corporation dollar_figure among other things the note provides that its term i sec_5 years the interest rate is dollar_figure percent both interest and principal will be paid over the term of the note and the purpose of the note is to buy a warehouse the note is secured_by a mortgage the note is signed on behalf of the corporation by r l mckale president petitioner and his father guaranteed the note testimony of vice chairman of bank william sunderland is the vice chairman of the bank he is an officer of the bank who approved the bank’s participation in the loan agreement and the note together the loans he testified and we find as follows the bank followed its ordinary practices in making the loans among other things it considered the assets debts and liabilities of the corporation in evaluating the loan the bank believed the corporation’s financial statements to show a negative net_worth of dollar_figure and the guarantors’ financial statements to show a positive net_worth of dollar_figure the value of the mortgaged property had been established by appraisal to be dollar_figure which when compared with the amount of the loan dollar_figure million established a loan-to- value percentage of percent that percentage exceeded the bank’s supervisory limit the bank had a loan policy and making the loan deviated from that policy the bank made the loan based not only on the value of the collateral securing the loan but - also on the basis of the guaranty the bank made the loan evidenced by the note for substantially the same reasons the net_worth of the guarantors was not a sufficient condition for the bank to deviate from its loan policy and make the loans to deviate from its loan policy and make the loans it was also necessary that it appear to the bank that the enterprise of the corporation was going to be successful at the time the loans were made the bank believed that the corporation had the potential to make repayment the bank normally asks principals to guaranty corporate debt for repayment of the loans the bank would look first to the corporation and second to the guarantors if the corporation defaulted on the loans the bank would immediately attempt to establish an interest in the inventory and other nonreal property assets of the corporation it would then pursue its rights under the mortgage and finally it would look to the guarantors the bank located in michigan does not normally make loans to florida corporations or loans secured_by florida real_estate the fact that petitioner’s father was chief financial officer for a company that was both a large employer in the bank’s home area and a large customer played a role in the bank’s decision to make the loans --- - the corporation has not defaulted on the loans the guarantors petitioner’s father testified that he agreed to act as guarantor to expedite the loan and hopefully get a little lower interest rate petitioner’s father was not a shareholder officer_or_employee of the corporation petitioners’ returns on petitioners’ federal_income_tax returns for through petitioners claimed losses from the corporation of dollar_figure dollar_figure and dollar_figure respectively for petitioners claimed a net_operating_loss carryforward of dollar_figure the carryforward which resulted from losses of the corporation for and prior years both such carryforward and the losses from the corporation for through being referred to as the losses the notice the adjustments giving rise to the deficiencies in tax here in question are respondent’s disallowance of any deductions for the losses ’ respondent’s grounds for such adjustments are that ' inexplicably respondent’s disallowance for is in the amount of dollar_figure which is dollar_figure less than the loss claimed by petitioners dollar_figure we shall sustain respondent’s determination_of_a_deficiency with respect to only to the extent attributable to respondent’s disallowance in the amount of dollar_figure - - for the years in question petitioner’s adjusted_basis in his shares of stock of the corporation was zero opinion i introduction we must determine whether petitioner may deduct his pro_rata share of certain losses of the corporation an s_corporation the parties agree that the answer to that question turns on whether petitioner had more than a zero adjusted_basis in his shares of the corporation the shares petitioners’ only argument for an adjusted_basis in excess of zero is that on account of the guaranty petitioner should be viewed as having made a capital_contribution to the corporation il provisions of the code in pertinent part sec_1366 provides that a shareholder of an s_corporation may deduct his pro_rata share of the s corporation’s loss subject_to the limitations contained in sec_1366 sec_1366 provides cannot exceed shareholder’s basis in stock and debt ---the aggregate amount of losses and deductions taken into account by a shareholder under subsection a for any taxable_year shall not exceed the sum of-- a the adjusted_basis of the shareholder’s stock in the s_corporation and b the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder -- - in pertinent part sec_1011 provides that the adjusted_basis of property shall be the basis of such property determined under sec_1012 in pertinent part sec_1012 provides that the basis_of_property shall be the cost of such property tiil arguments of the parties petitioners argue the application of traditional debt- equity principles results in the characterization of petitioner- husband’s loan guarantees as a capital_contribution to his corporation petitioners rely in particular on two cases 462_f2d_712 5th cir and 778_f2d_769 11th cir in plantation patterns the court_of_appeals for the fifth circuit determined that because of the meager capital position of the nominal borrower corporation a c_corporation lenders to that corporation were relying on the indirect shareholder’s guaranty of the corporate debt to give borrowing power to the corporation see plantation patterns inc v commissioner supra pincite since the nominal borrower corporation lacked borrowing power the court_of_appeals determined that the indirect shareholder was the real borrower with the guaranty simply amounting to a covert way for him to put his money at the risk of the business id in selfe the court_of_appeals for the eleventh circuit concluded that under the principles of plantation patterns a shareholder who has guaranteed a loan to a subchapter_s_corporation may increase her basis in her stock in the s_corporation where the facts demonstrate that in substance the shareholder has borrowed funds and subsequently advanced them to her corporation selfe v united_states supra pincite on brief respondent argues that petitioner has made no capital_contribution to the corporation since petitioner has made no actual economic outlay it is a well established principle that a shareholder who guarantees the debt of a subchapter_s_corporation is not entitled to an increase in basis by the amount of the guaranteed loan 944_f2d_747 10th cir 63_tc_468 courts in almost every case that have dealt with this issue have held that a shareholder who guarantees a debt of a subchapter_s_corporation must sustain some economic outlay absent an economic outlay a shareholder is not entitled to an increase in basis 90_tc_206 iv discussion a introduction it is often necessary to determine whether a particular interest in a corporation is to be treated for federal_income_tax the court_of_appeals for the eleventh circuit treated 462_f2d_712 5th cir as precedential based on 661_f2d_1206 11th cir court_of_appeals for the eleventh circuit adopted as precedent decisions of the court_of_appeals for the fifth circuit rendered prior to date purposes as stock equity or indebtedness because the internal_revenue_code contains no controlling definitions that determination generally is made with reference to various factors that indicate the economic_substance of a transaction see eg sec_385 which sets forth five factors that may be included in any regulations prescribed by the secretary to determine with respect to a particular factual situation whether a debtor-creditor relationship exists or a corporation-- shareholder relationship exits ’ see also selfe v united_states supra pincite setting forth the factors that the court_of_appeals for the eleventh circuit applies to characterize a taxpayer’s interest in a corporation’ petitioners ask us to those factors are whether there is a written unconditional promise to pay on demand or on a specified date a sum certain in money in return for an adequate_consideration in money or money’s worth and to pay a fixed rate of interest whether there is subordination to or preference over any indebtedness of the corporation the ratio_of_debt_to_equity of the corporation whether there is convertibility into the stock of the corporation and the relationship between holdings of stock in the corporation and holdings of the interest in question the following are the factors set forth by the court_of_appeals in 778_f2d_769 n 11th cir continued - - apply such factors traditional debt-equity principles to the situation before us in order to conclude that petitioner contributed almost dollar_figure million to the capital of the corporation specifically petitioners ask us to find that the corporation had no capacity to borrow the sums here received from the bank the bank relied on the guarantors’ credit- worthiness and in fact lent such sums to the guarantors continued the names given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce payment of principal and interest participation in management flowing as a result the status of the contribution in relation to regular corporate creditors the intent of the parties ‘thin’ or adequate capitalization identity of interest between creditor and stockholder source of interest payment the ability of the corporation to obtain loans from outside lending institutions the extent to which the advance was used to acquire capital assets and the failure of the debtor to repay on the due_date or to seek a postponement the guarantors contributed such sums to the capital of the corporation and such contribution by petitioner resulted in an increase in petitioner’s adjusted_basis in his stock under sec_1012 therefore argue petitioners petitioner had an adequate basis under sec_1366 a to allow him to deduct the losses petitioners specifically disclaim that they are asking us to find that the guaranty increased any indebtedness of the corporation to petitioner which would bring into operation sec_1366 b petitioners do not cite but apparently rely on sec_1_118-1 income_tax regs to establish a cost_basis in petitioner’s shares on account of such deemed capital_contribution in pertinent part sec_1_118-1 income_tax regs provides contributions to the capital of a corporation -- if a corporation requires additional funds for conducting its business and obtains such funds through voluntary pro_rata payments by its shareholders the amounts so received being credited to its surplus account or to a special account such amounts do not constitute income although there is no increase in the outstanding shares of stock of the corporation in such a_ case the payments are in the nature of assessments upon and represent an additional price paid for the shares of stock held by the individual shareholders and will be treated as an addition to and as a part of the operating capital of the company kk emphasis added b debt-equity analysis clearly the loan agreement and the note both in form and substance constitute debt and not eguity the question here is not whether the bank was a lender which it surely was but to whom did it lend approximately dollar_figure million the corporation or the guarantors apparently petitioners wish us to consider certain of the debt-equity factors eg the adequacy of capitalization of the corporation to determine that but for the guaranty the bank would not on any terms have made the loans to the corporation because the bank undoubtedly lent almost dollar_figure million to someone petitioner would use the hoped for results of our debt-equity analysis to convince us that the loan must have been to the guarantors the only other possibility in sight petitioners’ argument is not illogical nevertheless courts including this court and the court_of_appeals for the beleventh circuit to which any appeal of our decision likely would lie have been hesitant to substitute the guarantor for the nominal borrower as the borrower-in-substance indeed this court has stated we decline to apply the debt-equity analysis used in plantation patterns to the guaranty of a loan to a subchapter_s_corporation 90_tc_206 affd 875_f2d_420 4th cir -- - petitioners ask us to reconsider that position in selfe v united_states f 2d pincite the court_of_appeals for the kleventh circuit recognized that taxpayers rarely if ever have demonstrated that a guarantee was in reality a loan to the corporation from the shareholder taxpayer nevertheless the court_of_appeals held under the principles of plantation patterns a shareholder guarantee of a loan may be treated for tax purposes as an equity_investment in the corporation where the lender looks to the shareholder as the primary obligor id in plantation patterns v commissioner f 2d pincite the court_of_appeals for the fifth circuit concluded that the relevant inquiry is whether the guaranty enabled the guarantor to create borrowing power for the corporation the relevant point of inquiry stated the court_of_appeals is at the inception of the guaranty and the relevant question is whether at that time there was a reasonable expectation that the business would succeed on its own id pincite see also 50_tc_536 in which we said that the real differences between a guaranteed loan and a loan to the guarantor lie in the debt-creating intention of the parties and the genuineness of repayment prospects in the light of economic realities id pincite quoting 371_f2d_842 internal quotation marks omitted c discussion to persuade us that the corporation lacked borrowing power petitioners’ claim the corporation was undercapitalized the loans were utilized exclusively to purchase capital assets and the corporation did not have the capacity to repay the loans certainly petitioners have addressed certain factors pertinent to debt-eguity analysis nevertheless they have failed to persuade us that the intent of the parties to the loans was other than to create indebtedness of the corporation and that there were not genuine and realistic prospects of repayment by the corporation see santa anita consol inc v commissioner supra if intent is to be divined from actions then the actions of the parties to the loans unequivocally signify the intent to create an indebtedness of the corporation the loan agreement note and mortgage all appear to be standard form documents intended to create or secure indebtedness of the named borrower viz the corporation the guaranty agreement also appears to be a standard form document the parties have stipulated that petitioner and his father were guarantors of the loan agreement the language in the guaranty agreement that petitioner as a primary obligor guarantees the corporation’s obligations may have been intended to create in petitioner and his father joint_and_several_liability with the corporation for -- - repayment of the loan see restatement 3d suretyship and guaranty sec_15 restatement nevertheless petitioner’s guarantor suretyship status indicates that as between the corporation and the petitioner it is the corporation which ought to perform the underlying obligation or bear the cost of performance see restatement sec l c fla jur 2d guaranty and suretyship sec_1 the guaranty agreement does not alter our conclusion that the parties to the loans intended to create indebtedness in the corporation and we so find indeed the loan agreement specifically prohibits the assumption of the resulting indebtedness unless required_by_law nevertheless petitioners argue there was no indebtedness of the corporation because the corporation was thinly capitalized the proceeds of the loans were used to purchase capital assets and the corporation had no capacity to repay the loans we grant the first two claims petitioner has failed to prove the third petitioner has offered no economic analysis leading to the conclusion that at the time of the loans the business of the corporation would not generate sufficient cash to pay off the loans moreover the loans were to be used to construct productive resources and were secured_by those resources mr sunderland vice chairman of the bank testified as follows the guarantees although a necessary condition for the bank to make the loans were not a sufficient condition for the bank to deviate from its loan policy and make the loans it had to appear to the bank that the enterprise of the corporation was going to be successful at the time the loans were made the bank believed that the corporation had the potential to make repayment thin_capitalization and the use of debt proceeds to acquire essential assets are factors to be considered in the debt-equity analysis alone or together however they are not necessarily determinative that the corporation had no capacity to raise funds by borrowing see eg 398_f2d_694 3d cir neither is it necessarily true that guaranteed indebtedness signifies an equity_investment see eg santa anita consol inc v commissioner supra pincite by reducing the lender’s risk the guaranty may have secured the borrower a lower rate or a longer term or both petitioner’s father testified that he agreed to act as guarantor to expedite the loan and hopefully get a little lower interest rate indeed mr sunderland testified that the bank normally asks principals to guarantee corporate debt petitioners have failed to prove that the corporation had no capacity to repay the loans they have failed to prove that there were not genuine and realistic prospects of repayment by the corporation they have failed to prove that the bank looked - - to the guarantors as the primary obligors on the loans we find that the loans were to the corporation d conclusion petitioner did not on account of the loans make a capital_contribution to the corporation therefore petitioner has failed to prove that his basis in the shares exceeded zero v conclusion for the years in issue petitioner may not deduct his pro_rata share of the losses of the corporation therefore except as explained supra note we sustain respondent’s determination of deficiencies decision will be entered under rule
